           Case 1:18-cv-08729-AKH Document 21 Filed 01/31/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ x
DARELTECH, LLC,                                        :   No. 1:18-cv-08729 (AKH)
                                                       :
                       Plaintiff,                      :   ECF CASE
                                                       :
         v.                                            :   NOTICE OF FACTS RELEVANT TO
                                                       :   A DETERMINATION OF RELATED
XIAOMI INC., BEIJING XIAOMI                            :   CASES IN ACCORDANCE WITH
TECHNOLOGY CO., LTD., XIAOMI                           :   LOCAL CIVIL RULE 1.6
USA, INC. and XIAOMI TECHNOLOGY, :
INC.,                                                  :
                                                       :
                       Defendants.
------------------------------------------------------ x

        Defendants Xiaomi Inc., Xiaomi USA, Inc., and Xiaomi Technology, Inc. (collectively,

“Xiaomi”),1 by and through their attorneys, submit this notice of facts relevant to a determination

of related cases in accordance with Local Civil Rule 1.6, the text of which is set forth below:

                 (a)     It shall be the continuing duty of each attorney appearing in
                 any civil or criminal case to bring promptly to the attention of the
                 Court all facts which said attorney believes are relevant to a
                 determination that said case and one or more pending civil or
                 criminal cases should be heard by the same Judge, in order to
                 avoid unnecessary duplication of judicial effort. As soon as the
                 attorney becomes aware of such relationship, said attorney shall
                 notify the Judges to whom the cases have been assigned.

                 (b)     If counsel fails to comply with Local Civil Rule 1.6(a), the
                 Court may assess reasonable costs directly against counsel whose
                 action has obstructed the effective administration of the Court’s
                 business.

        Counsel for Xiaomi recently filed its notice of appearance in this case on January 28,

2019. In accordance with its duties under Local Civil Rule 1.6, counsel for Xiaomi hereby

provides notice of facts relevant to a determination of related cases.


      1
        Beijing Xiaomi Technology Co., Ltd. is no longer a company, but is rather the former
name of Xiaomi, Inc.
          Case 1:18-cv-08729-AKH Document 21 Filed 01/31/19 Page 2 of 3



       On September 24, 2018, plaintiff Dareltech, LLC (“Dareltech”), filed this action against

Xiaomi, Inc., asserting infringement of United States Patent Nos. 9,037,128, 9,055,144,

9,503,627, and 9,571,716. Three days later, on September 27, 2018, Dareltech filed suit against

defendants DJI Europe B.V., DJI Technology Inc., and SZ DJI Technology Co. Ltd.

(collectively, “DJI”). See Case No. 1:18-cv-08873-DLC. Dareltech accused DJI of infringing

the same four patents at issue here. The subsequently-filed case was assigned to the Honorable

Judge Denise L. Cote.

       Under this Court’s Division of Business Rule 13, a case is related when “the interests of

justice and efficiency will be served.” The rule explains what factors should be considered when

determining relatedness:

               [A] judge will consider whether (A) the actions concern the same
               or substantially similar parties, property, transactions or events; (B)
               there is substantial factual overlap; (C) the parties could be
               subjected to conflicting orders; and (D) whether absent a
               determination of relatedness there would be a substantial
               duplication of effort and expense, delay, or undue burden on the
               Court, parties or witnesses.

Division of Business Rule 13.

       Here, because both cases involved the same patents, the same plaintiff, and very similar

allegations, there is substantial overlap in the factual and legal issues to be decided. Both cases

are likely to require rulings on the same or similar issues; for example, claim construction and

validity. And both cases will require the Court to study and understand the same technical

material claimed in the patents-in- suit. If the cases are assigned to different judges, there is a

risk of conflicting orders, such as with respect to issues concerning claim construction and

validity, and there is potentially a substantial duplication of effort and expense if the cases were

to proceed before different judges.
           Case 1:18-cv-08729-AKH Document 21 Filed 01/31/19 Page 3 of 3



         As noted, Xiaomi understands it has a duty under the Local Rules to inform the Court of

any facts that are relevant to a determination of related cases. It appears from the dockets in this

case and in the Dareltech v. DJI case that Dareltech has not previously brought these facts to the

Court’s attention.

Dated:         January 31, 2019                   Jones Day
               New York, New York


                                                  By:      /s/ John J. Normile
                                                        John J. Normile
                                                        250 Vesey Street
                                                        New York, NY 10281-1047
                                                        jjnormile@jonesday.com
                                                        (212) 326-3939




                                                  By: /s/ Ryan B. McCrum
                                                     Ryan B. McCrum (pro hac vice)
                                                     Susan M. Gerber (pro hac vice)
                                                     North Point
                                                     901 Lakeside Avenue
                                                     Cleveland, OH 44114-1190
                                                     rbmccrum@jonesday.com
                                                     smgerber@jonesday.com
                                                     (216) 586-3939

                                                        Attorneys for Defendants
                                                        Xiaomi Inc., Xiaomi USA, Inc., and
                                                        Xiaomi Technology, Inc.
